NO. 12-04-00122-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
                                                                             '     
 
 
IN RE: ESQUIEL RODRIGUEZ,                   '     ORIGINAL
PROCEEDING
RELATOR
 
                                                                             '     
 


                                                     MEMORANDUM
OPINION
Relator seeks a writ of mandamus, contending that the trial judge
has failed to conduct the underlying proceedings Awith dignity and in an orderly and expeditious manner and
control the proceedings so that justice is done.@  Therefore, Relator asserts, the trial judge has violated section
21.001(b) of the Texas Government Code. 
Based on the Relator=s petition and the materials filed therewith, we conclude Relator has not shown himself entitled to the relief
requested from the Court. Accordingly, Relator's
petition for writ of mandamus is denied.   See Tex. R. App. P. 52.8(a); Walker v. Packer, 827
S.W.2d 833, 839-42 (Tex. 1992) (orig. proceeding).  All pending motions are overruled.
 
     DIANE DEVASTO   
             Justice
 
Opinion
delivered April 30, 2004.
Panel consisted of Worthen,
C.J., Griffith, J. and DeVasto, J.
 
 
 
 
                                                                     (PUBLISH)